Case 1:20-cv-00186-ARR-LB Document 59-1 Filed 12/28/20 Page 1 of 2 PageID #: 271




 From: Levi Huebner Esq
 Sent: Monday, December 28, 2020 3:09 PM
 To: Jonathan M. Ettman, Esq. <jettman@fykglaw.com>
 Subject: 12/29/2020; Express Freight Systems, Inc. v YMB Enterprises, Inc., et al.; Assignment No.
 4374837; Status: Scheduled

 Dear Mr. Ettman:

         Please be advised that our call was conducted on speaker phone and my associate was
 present when you rudely hung up. Furthermore, I contacted my VOI carrier and they confirmed
 that that will request the electronic information from your carrier to furnish evidence indicating
 that you disconnected the call.

         Please be reminded, my client is available tomorrow via cell phone. As you have failed to
 furnish an alternative, he will not be able to review any documents, unless, you send someone to
 hand each document to my client. (And simultaneously furnish a copy of the same document to
 counsel).

        Needless, to say, you continue to refuse pursuant to FRCP 30 (B) (6) to apprise
 defendant and “describe with reasonable particularity the matters for examination.”

          Please be further advised that your failure to cooperate will not be to my client’s detriment.

        If you choose to procced tomorrow without resolving the foregoing that will be to Plaintiff’s
 detriment.

 Thank you for your consideration in this matter. Please feel free to contact the undersigned with
 any questions.

 Very truly yours,
 Levi Huebner

 Levi Huebner & Associates, PC
 Attorneys and Counselors at Law

 488 Empire Boulevard, Suite 100
 Brooklyn, NY 11225
 Tel: (212) 354-5555
 Fax: (718) 636-4444

 EMAIL: NEWYORKLAWYER@MSN.COM

 NOTICE: Unless specifically set forth herein, the transmission of this communication is not
 intended to be a legally binding electronic signature, and no offer, commitment or assent on
 behalf of the sender or its client is expressed or implied by the sending of this email, or any
 attachments hereto. NOTICE OF ATTORNEY’S CONFIDENTIALITY: The material submitted
 herewith contains, and is intended to be a confidential transmission of information or documents
Case 1:20-cv-00186-ARR-LB Document 59-1 Filed 12/28/20 Page 2 of 2 PageID #: 272




 from Levi Huebner & Associates, PC which is legally privileged. The materials or information
 enclosed are intended only for the use of the individual or entity named in this transmission. If
 you are not the intended recipient, any disclosure, copying, distribution or the taking of any
 action in reliance on the contents of this transmission is strictly prohibited. If you have received
 this transmission in error, please notify us by telephone immediately, so that we can arrange for
 the return of the original documents to us at our cost.
